Table of Contents Kinder Morgan Management, LLC Form 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-16459 Kinder Morgan Management, LLC (Exact name of registrant as specified in its charter) Delaware 76-0669886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000, Houston, Texas 77002 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code (713) 369-9000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Shares Representing Limited Liability Company Interests New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes þNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act).Large accelerated filer þAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ Kinder Morgan Management, LLC Form 10-K The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $3,108,216,679 as of June 29, The number of shares outstanding for each of the registrant’s classes of common equity, as of January 31, 2008 was approximately two voting shares and 72,432,480 listed shares. 2 Kinder Morgan Management, LLC Form 10-K KINDER MORGAN MANAGEMENT, LLC AND SUBSIDIARY CONTENTS Page Number PART I Items 1 and 2: Business and Properties 4-6 Item 1A: Risk Factors 6-8 Item 1B: Unresolved Staff Comments 8 Item 3: Legal Proceedings 8 Item 4: Submission of Matters to a Vote of Security Holders 8 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6: Selected Financial Data 10 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-17 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 17 Item 8: Financial Statements and Supplementary Data 18-33 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 9A: Controls and Procedures 34 Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures 34 Management Report on Internal Control over Financial Reporting 34 Changes in Internal Control over Financial Reporting 34 Item 9B: Other Information 34 PART III Item 10: Directors, Executive Officers and Corporate Governance 35-37 Item 11: Executive Compensation 38-50 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50-51 Item 13: Certain Relationships and Related Transactions, and Director Independence 51-58 Item 14: Principal Accounting Fees and Services 59 PART IV Item 15: Exhibits and Financial Statement Schedules 60-61 Signatures 62 Kinder Morgan Energy Partners, L.P. Annual Report on Form 10-K for the year ended December 31, 2007 Annex A Note:Individual financial statements of the parent company are omitted pursuant to the provisions of Accounting Series Release No. 302. 3 Kinder Morgan Management, LLC Form 10-K PART I Items 1 and 2.Business and Properties. In this report, unless the context requires otherwise, references to “we,” “us,” “our,” or the “Company” are intended to mean Kinder Morgan Management, LLC and its consolidated subsidiary. Our shares representing limited liability company interests are traded on the New York Stock Exchange under the symbol “KMR”. Our executive offices are located at 500 Dallas Street, Suite 1000, Houston, Texas 77002 and our telephone number is (713) 369-9000. We are a publicly traded Delaware limited liability company that was formed on February 14, 2001. We are a limited partner in Kinder Morgan Energy Partners, L.P., and manage and control its business and affairs pursuant to a delegation of control agreement. Our success is dependent upon our operation and management of Kinder Morgan Energy Partners, L.P. and its resulting performance. Therefore, we have attached hereto as Annex A Kinder Morgan Energy Partners, L.P.’s 2007 Annual Report on Form 10-K. Pursuant to the delegation of control agreement among Kinder Morgan G.P., Inc., Kinder Morgan Energy Partners, L.P., Kinder Morgan Energy Partners, L.P.’s operating partnerships and us (as the agreement was amended effective May 30, 2007): · Kinder Morgan G.P., Inc., as general partner of Kinder Morgan Energy Partners, L.P., delegated to us, to the fullest extent permitted under Delaware law and the Kinder Morgan Energy Partners, L.P. partnership agreement, and we assumed, all of Kinder Morgan G.P., Inc.’s power and authority to manage and control the business and affairs of Kinder Morgan Energy Partners, L.P. and Kinder Morgan Energy Partners, L.P.’s operating partnerships; and · We have agreed that we will not take any of the following actions without the approval of Kinder Morgan G.P., Inc.: – amend or propose an amendment to the Kinder Morgan Energy Partners, L.P. partnership agreement, – change the amount of the distribution made on the Kinder Morgan Energy Partners, L.P. common units, – allow a merger or consolidation involving Kinder Morgan Energy Partners, L.P., – allow a sale or exchange of all or substantially all of the assets of Kinder Morgan Energy Partners, L.P., – dissolve or liquidate Kinder Morgan Energy Partners, L.P., or, after taking into account the creditors of Kinder Morgan Energy Partners, L.P., SFPP, L.P. or Calnev Pipe Line, L.L.C., respectively, allowKinder Morgan Energy Partners, L.P., SFPP, L.P. or Calnev Pipe Line, L.L.C. to take any of the following actions:(a) instituting proceedings to be adjudicated bankrupt or insolvent, or (b) consenting in writing to the institution of bankruptcy or insolvency proceedings against it, or (c) filing a petition seeking or consenting to reorganization or relief under any applicable federal or state law relating to bankruptcy, or (d) consenting in writing to the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other similar official) of Kinder Morgan Energy Partners, L.P., SFPP, L.P. or Calnev Pipe Line, L.L.C. or a substantial part of their respective property, or (e) making any assignment for the benefit of its creditors, or (f) except as required by law, admitting in writing its inability to pay its respective debts generally as they become due, – take any action requiring unitholder approval, – call any meetings of the Kinder Morgan Energy Partners, L.P. common unitholders, – take any action that, under the terms of the partnership agreement of Kinder Morgan Energy Partners, L.P., must or should receive a special approval of the conflicts and audit committee of Kinder Morgan G.P., Inc., – take any action that, under the terms of the partnership agreement of Kinder Morgan Energy Partners, L.P., cannot be taken by the general partner without the approval of all outstanding units, – settle or compromise any claim or action directly against or otherwise relating to indemnification of our or the general partner’s (and respective affiliates) officers, directors, managers or members or relating to our structure or securities, – settle or compromise any claim or action relating to the i-units, which are a separate class of Kinder Morgan Energy Partners, L.P.’s limited partnership interests, our shares or any offering of our shares, – settle or compromise any claim or action involving tax matters, 4 Items 1 and 2. Business and Properties. (continued) Kinder Morgan Management, LLC Form 10-K – allow Kinder Morgan Energy Partners, L.P. to incur indebtedness if the aggregate amount of its indebtedness then exceeds 50% of the market value of the then outstanding units of Kinder Morgan Energy Partners, L.P., or – allow Kinder Morgan Energy Partners, L.P. to issue units in one transaction, or in a series of related transactions, having a market value in excess of 20% of the market value of then outstanding units of Kinder Morgan Energy Partners, L.P. · Kinder Morgan G.P., Inc.: – is not relieved of any responsibilities or obligations to Kinder Morgan Energy Partners, L.P. or its unitholders as a result of such delegation, – owns, or one of its affiliates owns, all of our voting shares, and – will not withdraw as general partner of Kinder Morgan Energy Partners, L.P. or transfer to a non-affiliate all of its interest as general partner, unless approved by both the holders of a majority of each of the i-units and the holders of a majority of all units voting as a single class, excluding common units and Class B units held by Kinder Morgan G.P., Inc. and its affiliates and excluding the number of i-units corresponding to the number of our shares owned by Kinder Morgan G.P., Inc. and its affiliates. · Kinder Morgan Energy Partners, L.P. has agreed to: – recognize the delegation of rights and powers to us, – indemnify and protect us and our officers and directors to the same extent as it does with respect to Kinder Morgan G.P., Inc. as general partner, and – reimburse our expenses to the same extent as it does with respect to Kinder Morgan G.P., Inc. as general partner. The delegation of control agreement will continue in effect until either Kinder Morgan G.P., Inc. has withdrawn or been removed as the general partner of Kinder Morgan Energy Partners, L.P. or all of our shares are owned by Knight Inc. and its affiliates. The partnership agreement of Kinder Morgan Energy Partners, L.P. recognizes the delegation of control agreement. The delegation of control agreement also applies to the operating partnerships of Kinder Morgan Energy Partners, L.P. and their partnership agreements. Kinder Morgan G.P., Inc. remains the sole general partner of Kinder Morgan Energy Partners, L.P. and all of its operating partnerships. Kinder Morgan G.P., Inc. retains all of its general partner interests and shares in the profits, losses and distributions from all of these partnerships. The withdrawal or removal of Kinder Morgan G.P., Inc. as general partner of Kinder Morgan Energy Partners, L.P. will simultaneously result in the termination of our power and authority to manage and control the business and affairs of Kinder Morgan Energy Partners, L.P. Similarly, if Kinder Morgan G.P., Inc.’s power and authority as general partner are modified in the partnership agreement of Kinder Morgan Energy Partners, L.P., then the power and authority delegated to us will be modified on the same basis. The delegation of control agreement can be amended by all parties to the agreement, but on any amendment that would reduce the time for any notice to which owners of our shares are entitled or that would have a material adverse effect on our shares, as determined by our board of directors in its discretion, the approval of the owners of a majority of the shares, excluding shares owned by Knight Inc. and its affiliates, is required. Through our ownership of i-units, we are a limited partner in Kinder Morgan Energy Partners, L.P. We do not expect to have any cash flow attributable to our ownership of the i-units, but we expect that we will receive quarterly distributions of additional i-units from Kinder Morgan Energy Partners, L.P. The number of additional i-units we receive will be based on the amount of cash to be distributed by Kinder Morgan Energy Partners, L.P. to an owner of one of its common units. The amount of cash distributed by Kinder Morgan Energy Partners, L.P. to its owners of common units is dependent on the operations of Kinder Morgan Energy Partners, L.P. and its operating limited partnerships and their subsidiaries and investees, and will be determined in accordance with its partnership agreement. We have elected to be treated as a corporation for federal income tax purposes.
